Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the application filed on 11/17/2017. 
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/508,246, 05/18/2017.
Amendments
This action is in response to aments filed 02/16/2021. As per applicant’s request, Claims 1-3, 8, 10-13, 18 and 19 have been amended. Claims 4-7, 9, and 14-17 have been canceled. New claims 20-23 have been added. Claims 1-3, 8, 10-13, and 18-23 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not fully persuasive. 
Specification: Applicant’s arguments regarding the specification objections of the previous office action have been fully considered and are persuasive due to the substitute specification filed 02/16/2021. The specification objections have been withdrawn.
Claim objections: Applicant’s arguments regarding the claim objection of claim 7 is moot because the claim is canceled. Applicant’s arguments regarding the claim objection of claim 11 have been fully considered and are persuasive due to the amended claims filed 02/16/2021. The claim objection of claim 11 has been withdrawn.
35 U.S.C 112(b) claim rejections: Applicant’s arguments regarding the 35 U.S.C. 112(b) claim rejections of claims 1-3, 8, 10-13, and 18-19 have been fully considered and are persuasive due to the 
The 35 U.S.C. 112(b) claim rejections of claims 4-7, 9, and 14-16 are moot because the claims are canceled. 
	35 U.S.C 112(d) claim rejections: Applicant’s arguments regarding the 35 U.S.C. 112(d) claim rejections of claims 8, 11 and 13 have been fully considered and are persuasive due to the amended claims filed 02/16/2021. The claim rejections of claims 8, 11 and 13 have been withdrawn. 
The 35 U.S.C. 112(d) claim rejections of claims 15-17 are moot because the claims are canceled. 

The following responses pertain to 35 U.S.C 103 claim rejections. None of Applicant’s arguments are fully persuasive to Examiner.
Applicant argument 1: Dean fails to render obvious the features of Claim 1, because Dean fails to describe or suggest, "splitting, by the one or more hardware processors, the trained domain- specific auto-encoder into an encoding model component and a decoding model component where the split is performed in between a last layer of the trained encoding phase within the neural network and a first layer of the trained decoding phase within the neural network."
Examiner’s response 1: The broadest reasonable interpretation of “splitting” includes not only physically separating the auto-encoder into multiple parts, but also includes defining boundaries between the last 

Applicant argument 2: The neural network in Dean is not an auto-encoder that includes an encoding phase and a decoding phase. Instead, the neural network in Dean is an "image recognition" algorithm. 
Examiner’s response 2: The combination of Dean and Zhang as disclosed by the 35 U.S.C 103 claim 1 rejection below forms an auto-encoder that includes an encoding phase and a decoding phase.

Applicant argument 3: Moreover, Dean does not split the neural network based on phases, let alone, an encoding phase and a decoding phase. Rather, Dean splits the neural network into subsets of neurons which form quadrants in the neural network. This would make it impossible for Dean to split a neural network into an encoding phase and a decoding phase, because the split is performed between a last layer of the trained encoding phase within the neural network and a first layer of the trained decoding phase within the neural network. The quadrants in Dean are overlapping on the layers, and therefore, not split in between layers.
Examiner’s response 3: The broadest reasonable interpretation of “encoding phase” and “decoding phase” includes a step of encoding at an encoding layer and a step of decoding at a decoding layer, 

    PNG
    media_image1.png
    285
    407
    media_image1.png
    Greyscale

Applicant argument 4: Zhang describes that a neural network may include an auto-encoder. However, Dean fails to describe splitting such a neural network, and therefore fails to cure any of the deficiencies of Dean with respect to Claim 1.
Examiner’s response 4: The broadest reasonable interpretation of “splitting” includes defining boundaries between the last layer of the first model component and the first layer of the second model components as shown in Dean Fig. 1.
Examiner’s Note
Independent system Claim 19 recites “providing the decoding model component to a sending computing device”. Examiner believes the claim should instead read “providing the decoding model component to a receiving computing device” and will interpret the claim as such. Examiner’s interpretation matches the limitations of method claim 3 (“the decoding model component is 
Claim Objections
Claim 20 is objected to because of the following informalities: “an operations” should read “operations”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation "the industrial device" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation as “an industrial device”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, and 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “Large scale distributed deep networks” to Dean et al. and published 2012 (hereinafter Dean) in view of U.S. Patent Application Pub. No. 2020/0026992 A1 to Zhang et al., effectively filed 09/29/2016 (hereinafter Zhang). Figure 1 from Dean is reproduced and annotated below.

    PNG
    media_image2.png
    244
    418
    media_image2.png
    Greyscale

Dean Fig. 1
Regarding claim 1, Dean teaches: A method comprising training, … , neural network that performs a trained… phase and a trained… phase based on input data; (Dean § 4.1 ¶ 2 discloses, “The models communicate updates through a centralized parameter server, which keeps the current state of all parameters for the model, sharded across many machines.” Updating model parameters is interpreted as training. The first model component (Machine 3) comprises a first trained phase and the second model component (Machine 1) comprises a second trained phase.) 
domain-specific… (The BRI of “domain-specific” includes specific to the domain of image recognition, which Dean teaches on p. 6, § 5. Experiments, first sentence)
splitting, … , the trained domain-specific… into an… model component and a… model component where the split is performed in between a last layer of the trained… phase within the neural network and a first layer of the trained… phase within the neural network; and (The BRI of splitting includes defining boundaries between the last layer of the first model component and the first layer of the second model components as shown in Dean Fig. 1)
providing, … , the… model component to a sending computing device on an edge of a network. (Sending computing device is interpreted Machine 1 which sends data to machine 3. Edge of a network is interpreted as the neural network boundary between machines 1 and 2. Dean Fig. 1 illustrates this limitation.)
However, Dean does not explicitly teach: [training] by one or more hardware processors, auto-encoder comprising a, encoding, decoding 
	[splitting,] by the one or more hardware processors, auto-encoder, encoding, decoding, encoding, decoding.
	[providing,] by the one or more hardware processors [the] encoding [model component]
	But Zhang teaches all the above limitations not explicitly taught by Dean. Zhang in para. [0046] discloses a hardware neural network comprising a processor. Zhang in ¶ 163 discloses an autoencoder that performs an encoding phase between an input layer and a hidden layer, and a decoding phase between the hidden layer and an output layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang’s system into Dean’s system by providing the first and second machine learning model components which comprise a decoder neural network and an encoder neural networks to Machine 3 and Machine 1, respectively, by using a hardware processor as taught by Zhang, with a motivation to create a more universal all-purpose technology which applies an arbitrary neural network application to an arbitrary neural network hardware module (Zhang, para [0033]) and to retain information sent through hidden layer encoding and decoding. (Zhang [0163]).

Regarding claim 2, Dean in view of Zhang teaches: The method of claim 1,
Further, Dean teaches: wherein the method further comprises updating the domain-specific… via additional training and (The BRI of additional training includes multiple training iterations of updating parameters which is implied by Dean in § 4.1 ¶ 2)
transmitting the updated domain-specific… to the sending computing device on the edge of the network. (The BRI of transmitting includes sending the updated parameters to Machine 1.)

Regarding claim 3, Dean in view of Zhang teaches (The underlined portions are not explicitly taught by Dean, but are taught by Zhang): The method of claim 1, wherein the encoding model component 4Application No.: 15/816,899is configured to compress data sent by the sending computing device on the edge (Machine 1 is the sending device) and the decoding model component is configured to decompress the compressed data at a receiving device. (Machine 3 is the receiving device)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang’s system into the combination of Dean and Zhang’s system by encoding data at the edge of Machine 1 and decoding data at Machine 3, with a motivation to create a more universal all-purpose technology which applies an arbitrary neural network application to an arbitrary neural network hardware module (Zhang, para [0033])

Regarding claim 8, Dean in view of Zhang teaches (Underlined portions are not explicitly taught by Dean, but are taught by Zhang): The method of claim 1, further comprising: receiving, by the one or more hardware processors, prediction data encoded by the sending computing device on the edge, and decoding the encoded prediction data based on the decoding model component. (During training in Dean in § 4.1 ¶ 2, Machine 3 receives prediction data encoded by Machine 1 from sending computing device Machine 1. Machine 1 decodes the encoded prediction data. Underlined portions taught by Zhang.)

Regarding claim 12, Dean in view of Zhang teaches (Underlined portions are not explicitly taught by Dean, but are taught by Zhang in previous rejections): The method of claim 1, further comprising: updating, by the one or more hardware processors, the domain-specific auto-encoder based on additional training; (The BRI of updating based on additional training includes updating parameters over multiple training iterations which is implied by Dean in § 4.1 ¶ 2)
auto-encoder into an updated encoding model component and an updated decoding model component; and (The BRI of splitting includes defining boundaries between the last layer of the first model component and the first layer of the second model components as in Dean Fig. 1)
providing, by the one or more hardware processors, the updated encoding model component to the sending computing device on the edge. (Sending computing device is interpreted Machine 1 which sends data to machine 3. Edge of a network is interpreted as the neural network boundary between machines 1 and 2. Dean Fig. 1 illustrates this limitation.)

Regarding claim 13, Dean in view of Zhang teaches (Underlined portions are not explicitly taught by Dean, but are taught by Zhang in previous rejections): The method of claim 12, wherein the updated encoding model component comprises metadata that represents a set of updates for updating encoding model component. (Dean section 4.1 discloses metadata comprises a machine address corresponding to an updated parameter so that the machine may receive it)

Regarding claim 18, Dean explicitly teaches the following except for the underlined limitations: A non-transitory computer-readable medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising:
training a domain-specific  auto-encoder comprising a neural network that performs a trained encoding phase and a trained decoding phase based on input data; (The BRI of “domain-specific” includes specific to the domain of image recognition, which Dean teaches on p. 6, § 5. Experiments, first sentence. Dean § 4.1 ¶ 2 discloses, “The models communicate updates through a centralized parameter server, which keeps the current state of all parameters for the model, sharded across many machines.” Updating model parameters is interpreted as training. The first model component (Machine 3) comprises a first trained phase and the second model component (Machine 1) comprises a second trained phase.) 
splitting the trained auto-encoder into an encoding model component and a decoding model component where the split is performed in between a last layer of the trained encoding phase within the neural network and a first layer of the trained decoding phase within the neural network; (The BRI of splitting includes defining boundaries between the last layer of the first model component and the first layer of the second model components as in Dean Fig. 1)
providing the encoding model component to a sending computing device on an edge of a network; and (Sending computing device is interpreted Machine 1 which sends data to machine 3. Edge of a network is interpreted as the neural network boundary between machines 1 and 2. Dean Fig. 1 illustrates this limitation.)
providing the decoding model component to a receiving computing devic (Receiving computing device is interpreted Machine 3 which receives data from machine 1.)
 	Dean does not explicitly teach the above underlined limitations. But Zhang teaches all the above underlined limitations. 
Regarding the first underlined limitation, Zhang in ¶ 46 teaches: “a computing device… comprising a memory and a processor, the memory having computer-executable instructions stored therein, and when executing the computer-executable instructions, the processor executing a method”.
Regarding the autoencoder, the encoding phase, encoding model, decoding phase, and decoding model, Zhang in ¶ 163 discloses an autoencoder that performs an encoding phase between an input layer and a hidden layer, and a decoding phase between the hidden layer and an output layer.
Zhang is in the same field of endeavor as Dean, namely converting a neural network application into a hardware neural network fulfilling a hardware constraint condition (Zhang, abstract). 
(Zhang, para [0033]) and to retain information sent through hidden layer encoding and decoding. (Zhang [0163]).


Claims 10, 11, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Zhang, and further in view of U.S. Patent Application Pub. No. 2017/0076195 A1, published 03/16/2017 to Yang et al., hereinafter Yang.

Regarding claim 10, Dean in view of Zhang teaches (Underlined portions are taught by Zhang as in previous rejections): The method of claim 1, further comprising: providing, by the one or more hardware processors, the decoding model component to a receiving computing device…
However, Dean in view of Zhang does not explicitly teach: on a cloud platform in the network. But Yang teaches: on a cloud platform in the network. (Yang Fig. 2, element 203 teaches a cloud computing resource. Yang para. [0022] discloses the cloud computing resource generates object detection labels for the image data generated by the camera). 
Yang is in the same field of endeavor as Dean and Zhang, namely distributed neural networks for image recognition. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yang’s system into the (Yang para. [0004]).

Regarding claim 11, Dean in view of Zhang and Yang teaches: The method claim 10, 
Further, Dean teaches: wherein the receiving computing device comprises a data analysis system that is configured to generate analysis data… based on result data from the sending computing device on the edge. (Generating analysis data is interpreted as outputting updated model parameters during the training, which is analyzed during stochastic gradient descent in Dean § 4.1)
However, the combination of Dean, Zhang and Yang thus far does not explicitly teach: for the industrial device.
But Yang teaches: for the industrial device (Yang para. [0021] discloses sensor data may include any data generated via a sensor such as… industrial monitoring data. The industrial monitoring device is a camera.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yang’s system into the combination of Dean, Zhang, and Yang’s system by feeding image input data from the camera with a motivation to perform object detection, tracking, and recognition and other analytics based on data obtained via distributed devices such as cameras that have limited computational resources and limited bandwidth access to remote computational resources (Yang para. [0004]).

Regarding claim 19, Dean explicitly teaches the following except for the underlined limitations: 
A system comprising: 
one or more hardware processors; and a memory storing instructions configured to instruct the one or more hardware processors to perform operations of: 
training a domain-specific auto-encoder comprising a machine learning algorithm that performs a trained encoding phase and a trained decoding phase based on input data; (The BRI of “domain-specific” includes specific to the domain of image recognition, which Dean teaches on p. 6, § 5. Experiments, first sentence. Dean § 4.1 ¶ 2 discloses, “The models communicate updates through a centralized parameter server, which keeps the current state of all parameters for the model, sharded across many machines.” Updating model parameters is interpreted as training. The first model component (Machine 3) comprises a first trained phase and the second model component (Machine 1) comprises a second trained phase.) 
splitting, by the one or more hardware processors, the trained domain-specific auto-encoder into an encoding model component and a decoding model component where the split is performed in between a last layer of the trained encoding phase within a neural network and a first layer of the trained decoding phase within a neural network; and (The BRI of splitting includes defining boundaries between the last layer of the first model component and the first layer of the second model components as in Dean Fig. 1)
providing the decoding model component to a sending computing device associated with an industrial devic. (As stated in the examiner’s note, “sending” is interpreted as “receiving”.  Sending computing device is interpreted as Machine 1 which sends data to machine 3. Edge of a network is interpreted as the neural network boundary between machines 1 and 2. Dean Fig. 1 illustrates this limitation.)
	Dean does not explicitly teach the above underlined limitations. 

Regarding the autoencoder, the encoding phase, encoding model, decoding phase, and decoding model, Zhang in ¶ 163 discloses an autoencoder that performs an encoding phase between an input layer and a hidden layer, and a decoding phase between the hidden layer and an output layer.	 
Zhang is in the same field of endeavor as Dean, namely converting a neural network application into a hardware neural network fulfilling a hardware constraint condition (Zhang, abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang’s system into Dean’s system by providing the first and second machine learning model components which comprise a decoder neural network and an encoder neural networks to Machine 3 and Machine 1, respectively, by using a hardware processor as taught by Zhang, with a motivation to create a more universal all-purpose technology which applies an arbitrary neural network application to an arbitrary neural network hardware module (Zhang, para [0033]) and to retain information sent through hidden layer encoding and decoding. (Zhang [0163]).
	However, Dean in view of Zhang does not teach: associated with an industrial device. 
But Yang teaches: associated with an industrial device. (Yang para. [0021] discloses sensor data may include any data generated via a sensor such as… industrial monitoring data. The industrial monitoring device is a camera. “Associated” means the data was generated by the camera industrial device.) 
Yang is in the same field of endeavor as Dean and Zhang, namely distributed neural networks for image recognition. 
(Yang para. [0004]).

Regarding claim 20, Dean in view of Zhang and Yang teaches (Zhang teaches the underlined limitations as in previous rejections): The system of claim 19, 
wherein the processor is further configured to perform an operations comprising updating the domain-specific auto-encoder via additional training and (The BRI of additional training includes multiple training iterations of updating parameters which is implied by Dean in § 4.1 ¶ 2)
transmitting the updated domain-specific auto encoder to the sending computing device on the edge of the network. (The BRI of transmitting includes sending the updated parameters to Machine 1.)

Regarding claim 21, Dean in view of Zhang and Yang teaches (Zhang teaches the underlined limitations as in previous rejections): The system of claim 19, wherein the encoding model component is configured to compress data sent by the sending computing device on the edge (Machine 1 is the sending device) and the decoding model component is configured to decompress the compressed data at a receiving device. (Machine 3 is the receiving device)
Compressing data is interpreted as losing some data at the encoding phase, and decompressing the compressed data is interpreted as reconstructing an approximate copy of the lost data at the decoding phase, which is taught by Zhang in ¶ 40: “training the network , so that a value of the output layer is as approximate to a value of the input layer as possible”. 
(Zhang, para [0033])

Regarding claim 22, Dean in view of Zhang and Yang teaches (Zhang teaches the underlined limitations as in previous rejections): The system of claim 19, wherein the processor is further configured to perform operations comprising receiving prediction data encoded by the sending computing device on the edge, and decoding the encoded prediction data based on the decoding model component. (During training in Dean in § 4.1 ¶ 2, Machine 3 receives prediction data encoded by Machine 1 from sending computing device Machine 1. Machine 1 decodes the encoded prediction data. Underlined portions taught by Zhang.)

Regarding claim 23, Dean in view of Zhang and Yang teaches (Underlined portions are not explicitly taught by Dean, but are taught by Zhang in previous rejections): The system of claim 19, wherein the processor is further configured to perform an operation comprising providing the decoding model component to a receiving computing device…
However, the combination of Dean, Zhang and Yang thus far does not explicitly teach: on a cloud platform in the network.
But Yang teaches: on a cloud platform in the network(Yang Fig. 2, element 203 teaches a cloud computing resource. Yang para. [0022] discloses the cloud computing resource generates object detection labels for the image data generated by the camera). 
(Yang para. [0004]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122